Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Amendment
The amendment filed 12/7/21 has been entered and fully considered.
Claims 1 has been amended.
Claim 12-15 have been cancelled.
Summary
The double patenting rejection is withdrawn in light of Applicant cancelling the rejected claims.
Applicant’s arguments see pages 4-6, filed 12/7/21, with respect to claims 1-11 have been fully considered and are persuasive.  The 103 rejection of claims 1-11 have been withdrawn.
Claims 1-11 are pending and have been considered.
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of Applicant’s invention recited in the claims; which is outside the scope of prior art.
	YOON ET AL. (US 5161694) is the closest prior art that teaches:
YOON discloses a process of selectively agglomerating coal in an aqueous environment while leaving the mineral matter dispersed (abstract). YOON discloses the system for the process in column 12 lines 38-59, a coal sample (hydrophobic particulate) with about 5-micron (0.005 mm) 
	However YOON differs from the claimed invention in that YOON does not disclose or suggest separating hydrophobic liquid from said fine coal to produce a fine coal product with reduced mineral impurities and moisture content; and a phase separating step producing a first phase containing hydrophobic liquid, fine coal, and entrained water, and a second phase containing aqueous media and mineral impurities
In other words, Applicant’s claimed invention is a phase separator for phase separating said mixture produced in said mixing step in which said hydrophobic liquid is atop said aqueous media and mechanical separator for separating said entrained water from said fine coal and said hydrophobic liquid from said first phase by a mechanical process, wherein residual mineral impurities are dispersed in the entrained water droplets; which is outside the scope of YOON.
Therefore any combination of YOON fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771